DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 


Drawings
The drawings are objected to because Fig. 17, item 1740 says “CLAASIFY” instead of “CLASSIFY.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 19 and 20 are objected to because of the following informalities:  
Claim 19 depends on itself instead of a prior claim.  In the interest of compact prosecution, Examiner is interpreting claim 19 to depend on claim 17 for the remainder of this Office Action;
Claim 20 depends on claim 19 and is objected to for substantially the same reasons, discussed above.  

Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claim recites, inter alia, “computer readable medium”  After close inspection, the Examiner respectfully notes that the disclosure, as a whole, does not specifically identify what may be included as a computer readable storage medium and what is not to be included as a computer readable storage medium.
An Examiner is obliged to give claims their broadest reasonable interpretation consistent with the specification during examination.  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal, per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.
Therefore, given the silence of the disclosure and the broadest reasonable interpretation, the computer readable storage medium of the claim may include transitory propagating signals.  As a result, the claim pertains to non-statutory subject matter.
However, the Examiner respectfully submits a claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  For additional information, please see the Patents’ Official Gazette notice published February 23, 2010 (1351 OG 212).   
Examiner acknowledges the specification as filed makes reference to a computer readable medium but paragraphs [0189] and [0190] use the optional term “may” and do not expressly define the term to require a non-transitory medium.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (USPN 2021/0232201) in view Shoshan et al. (USPN 2017/0110069).

With respect to claim 1, Chen teaches an apparatus to facilitate regulating a display panel backlight (Figs. 1-12), comprising:
one or more processors to perform application detection and classification to generate a power versus quality (PVQ) value that indicates a magnitude of power reduction that is to occur at a display device panel backlight (Figs. 1-12 and paragraphs [0061]-[0077], [0092], [0093], [0159]-[0167], [0176]-[0188] and [0215]-[0217].  At least Figs. 2A-2B and paragraphs [0092] and [0093] teach application detection and classification.  At least Figs. 2A-2B and paragraphs [0159]-[0167] teach using application info to determine an operating policy including power management and backlight adjustment.  Examiner notes the term “PVQ value” does not require any specific format or relationship to the magnitude of power reduction and a reasonably broad interpretation includes the teachings of Chen determining a policy command to execute that indicate a magnitude of power reduction to occur as part of the chosen policy), adjust the display panel based on the PVQ value and transmit one or more adjustment signals to a display panel to reduce the backlight based on the PVQ value (Figs. 1-12 and paragraphs [0061]-[0077], [0092], [0093], [0159]-[0167], [0176]-[0188] and [0215]-[0217].  At least Figs. 2A-2B and paragraphs [0159]-[0167] teach executing an operating policy that adjusts the display including power management and backlight adjustment.  Examiner notes the term “PVQ value” does not require any specific format or relationship and a reasonably broad interpretation includes the teachings of Chen determining a policy command to execute that indicate a magnitude of power reduction to occur as part of the chosen policy); and
a memory communicatively coupled to the one or more processors (Figs. 1, 11 and 12 and paragraphs [0257]-[0263]).
However, Chen fails to expressly teach adjust a display frame buffer to be displayed at the display panel based on the PVQ value and transmit one or more adjustment signals to a display panel to reduce the backlight based on the PVQ value.
Shoshan teaches a known technique maintaining image quality while saving power in a display by adjusting pixel values in a display buffer based on a power saving reduction to the backlight (Figs. 1-7 and paragraphs [0026]-[0030] and [0036]).  
Chen teaches a base process/product of detecting and classifying an application then adjusting a power management policy in a display with a backlight which the claimed invention can be seen as an improvement in that the display adjusts a display frame buffer to be displayed at the display panel based on the PVQ value and transmit one or more adjustment signals to a display panel to reduce the backlight based on the PVQ value.  Shoshan teaches a known technique of maintaining image quality while saving power in a display by adjusting pixel values in a display buffer based on a power saving reduction to the backlight that is comparable to the base process/product.
Shoshan’s known technique of maintaining image quality while saving power in a display by adjusting pixel values in a display buffer based on a power saving reduction to the backlight would have been recognized by one skilled in the art as applicable to the base process/product of Chen and the results would have been predictable and resulted in adjusting a display frame buffer to be displayed at the display panel based on the PVQ value and transmit one or more adjustment signals to a display panel to reduce the backlight based on the PVQ value which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
	Claim 9, a method, corresponds to and is analyzed and rejected for substantially the same reasons as the apparatus of Claim 1, discussed above.

Claim 16, a computer readable medium having instructions stored theron, corresponds to and is analyzed and rejected for substantially the same reasons as the apparatus of Claim 1, discussed above.
Examiner notes Chen further teaches a computer readable medium having instructions stored thereon (Figs. 1, 11 and 12 and paragraphs [0257]-[0263]).


Allowable Subject Matter
Claims 2-8 and 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record teaches application detection and classification to determine display power reduction (see at least Chen et al. USPN 2021/0232201).  The prior art of record further teaches adjusting a display frame buffer when reducing a backlight level (see at least Shoshan et al. (USPN 2017/0110069).
However, the prior art of record fails to teach or suggest Applicant’s specifically claimed “apparatus of claim 1, wherein performing the application detection and classification comprises detecting a change in an active application, performing a query of an active application type and classifying the active application based on the query, wherein each application type is assigned a classification identifier (ID) and a PVQ value” (see at least claim 2 – emphasis added).

The further limitations of claims 3-8 and 11-15 are objected to for substantially the same reasons as claims 2 and 10, discussed above.


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Fernandes et al. (USPN 2015/0279265) teaches adjusting a frame-buffer and reducing power to a backlight;
Plut (USPN 7,580,033) and Saeed et al. (USPN 2019/0005924) teach adjusting a display buffer;
Walley (USPN 2014/0313217) teaches power versus quality in a display; and
Kerofsky (USPN 2010/0053222) teaches preserving image quality and reducing power to a backlight.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688.  The examiner can normally be reached on M-F 530am-2pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO XAVIER/
Primary Examiner, Art Unit 2623